Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are being examined in this office action.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
The word “rotatable” recited in lines 9 and 10, respectively, should be “rotatably”.  This appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Routledge (US Pub. No. 2008/0121119 A1) in view of Richard T. Fujioka (US Patent No. 3,578,179, herein, Fujioka).
Regarding claim 1, Routledge discloses a baler (10 – Fig. 1) for accumulating cut crop material and forming the crop material into a round bale, the baler comprising: 
a body (13); 
a wrap system (15, 16, 17, 18, 19) attached to the body and operable to support a roll (20) of wrap material in an installed position (at 16 and 17 in Fig. 1); 
“lifting mechanism”) attached to the body and operable to raise the roll of wrap material, relative to the body, into the installed position (Para [0036]); 
wherein the lift system includes: 
a jib (33 – Fig. 2); and 
a line actuator (22, 23, 27) attached to the jib, wherein the line actuator includes a line (27), and is operable to retract and extend the line for raising and lowering the roll of wrap material (Para [0036]).
Routledge does not expressly disclose that the jib is rotatable attached to the body for rotation about a first vertical axis on a substantially horizontal plane relative to a ground surface.
Fujioka teaches a jib (24, 26, 52, 170, 172, 174, 176 – Fig. 1) rotatable attached to the body for rotation about a first vertical axis (“axis of vertical member 150” – Col. 4, lns 28-31) on a substantially horizontal plane relative to a ground surface (Col. 2, lns 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the jib disclosed by Routledge so that it is rotatable attached to the body for rotation about a first vertical axis on a substantially horizontal plane relative to a ground surface as taught by Fujioka in order to for the jib to be more portable. 

Regarding claim 2, Routledge in view of Fujioka teaches the baler as recited above, wherein the jib extends from the body to a distal end (Routledge, Fig. 1), with at 26 in Routledge, Fig. 1) positionable at an elevation disposed above the installed position of the roll of wrap material.

Regarding claim 4, Routledge in view of Fujioka teaches the baler as recited above, further comprising a cover (Routledge, 18) attached to the body and moveable between an open position (Routledge, 18A) providing access to the wrap system from an exterior location, and a closed position (Routledge, 18) enclosing the wrap system from the exterior location (Routledge, Para [0035]).

Regarding claim 6, Routledge in view of Fujioka teaches the baler as recited above, wherein the lift system is positioned below the cover when the cover is disposed in the open position (Routledge, 18A) (Routledge, Para [0037], Fig. 1).

Regarding claim 7, Routledge in view of Fujioka teaches the baler as recited above, wherein the line actuator is one of an electrically driven winch or a manually operated winch (“winch 23” – Routledge, Para [0036]).

Regarding claim 8, Routledge in view of Fujioka teaches the baler as recited above, further comprising: 
a cover (Routledge, 18) attached to the body and moveable between an open position (Routledge, 18A) providing access to the wrap system from an exterior location, and a closed position (Routledge, 18) enclosing the wrap system from the exterior location (Routledge, Para [0035]); and 
See dotted lines in Fujioka, Fig. 1) with the jib nestled against the body and out of interference with the cover when the cover is disposed in the closed position, and an operating position (“operative position”) with the jib extending away from the body for presenting the lift location in a position for raising the roll of wrap material (Fujioka, Col. 2, lns 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the jib disclosed by Routledge so that it is moveable relative to the body between a stowed position with the jib nestled against the body and out of interference with the cover when the cover is disposed in the closed position, and an operating position with the jib extending away from the body for presenting the lift location in a position for raising the roll of wrap material as taught by Fujioka in order to for the jib to be more portable. 

Allowable Subject Matter
Claims 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
the jib is rotatably attached to the body for rotation about a horizontal axis for movement between a first elevated position and a second elevated position
the jib is at least partially disposed in a region positioned vertically between the roll of wrap material in the installed position and the second roll of wrap material in the storage position when the jib is disposed in the first elevated position
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Claims 3, 5, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 29, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731